date date uniform issue list ti ep hi t legend taxpayer a taxpayer b company q ira x roth_ira y dear this is in response to a ruling_request dated date in which you request relief under sec_301_9100-3 of the procedure and administration regulations the following facts and representations support your ruling_request taxpayer a maintained ira x a traditional individual_retirement_arrangement described in sec_408 of the internal_revenue_code code with company q ira x was established in august of following taxpayer a’s separation of service with a former employer ira x was funded by a trustee-to-trustee transfer with the proceeds from taxpayer a’s former employer's sec_401 plan in date following the advice of a company q financial advisor taxpayer a converted ira x to company q roth_ira y taxpayer a represents that he either misunderstood or was misadvised by company q such that he would be eligible to convert traditional_ira x to roth_ira y so long as taxpayer a’s adjusted_gross_income did not exceed dollar_figure in taxpayer a’s adjusted_gross_income exceeded the limit allowable under sec_408a of the code thus taxpayer a was not eligible to convert ira x to roth_ira y taxpayer a maintains that he was unaware of this limit at the time of the conversion in date taxpayer a and taxpayer b provided their tax records to their accountant for the purpose of preparing their federal_income_tax return the accountant informed taxpayer a and taxpayer b that the roth conversion failed because taxpayer a and taxpayer b’s adjusted_gross_income exceeded the sec_408a limit the accountant advised taxpayer a to submit a request to company q for recharacterization of his roth_ira y taxpayer a represents that he contacted company q in order to recharacterize his roth_ira y however company q did not permit the recharacterization without permission from the internal_revenue_service service in the form of a private_letter_ruling following the advice of their accountant in date taxpayer a and taxpayer b filed their and joint federal_income_tax returns prior to seeking relief from the service in taxpayer a and taxpayer b’s return their accountant did not include any amount of the roth_ira_conversion as taxable_income and included form_8606 nondeductible iras which erroneously indicated that the taxpayer a had recharacterized roth_ira y back to a traditional_ira taxpayer a and taxpayer b did not pay tax on the roth conversion nor has taxpayer a recharacterized roth_ira y as of the date of this ruling_request the service has not made taxpayer a aware of the improper ira conversion based on the above you request the following letter_ruling that taxpayer a is granted the authority under sec_301_9100-3 of the procedure and administration regulations to recharacterize taxpayer a’s roth_ira y as a traditional_ira with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the code and sec_1_408a-5 of the income_tax regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contribution sec_1_408a-5 of the regulations question and answer-6 describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_1_408a-4 q a-2 provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple's combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient - evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayers control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have not acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief election that make the election advantageous to the taxpayer the internal_revenue_service will not ordinarily grant relief in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer's decision to seek relief did not involve hindsight if specific facts have changed since the due_date for making the sec_301_9100-3 of the regulations provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money similarly if the tax consequences of more than one taxpayer are affected by the election the government's interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability then if the election had been timely made sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayers receipt of a ruling granting relief under this section announcement 1994_24_irb_50 june provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira announcement 1999_44_irb_555 date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira taxpayer a and taxpayer b did not timely file their federal_income_tax return as a result the taxpayers are not eligible for relief under either announcement or announcement furthermore in this case taxpayer a was ineligible to convert his traditional_ira x into roth_ira y because taxpayer a and taxpayer b ’s combined modified_adjusted_gross_income exceeded dollar_figure for tax_year therefore it is necessary to determine whether taxpayer a and taxpayer b are eligible for relief under the provisions of sec_301_9100-3 of the regulations although taxpayer a and taxpayer b were ineligible to make the roth_ira_conversion they both were unaware of their ineligibility to do so until date when they were so informed by their accountant upon realizing their error taxpayer a and taxpayer b requested relief from the service before the service discovered taxpayer a's ineligibility to convert ira x to roth_ira y with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize roth_ira y back to a traditional_ira specifically the service has concluded that you have met the requirements of clause i iii and v of sec_301_9100-3 of the regulations therefore pursuant to sec_301_9100-3 of the regulations taxpayer a is granted an extension of sixty days from the date of the issuance of this letter_ruling to recharacterize roth_ira y back to a traditional_ira please note that in conjunction with recharacterizing taxpayer a's roth_ira y taxpayer a and taxpayer b must file an amended calendar_year federal_income_tax return consistent with this ruling letter if they have not already done so addition this letter_ruling applies solely to the amount remaining in the roth_ira y as of the date of the recharacterization in no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent this letter_ruling assumes that all of the iras referenced herein will meet the requirements of either code sec_408 or code sec_408a to the extent applicable at all times relevant thereto should you have any concems with this letter please contact sincerely d yabrpeko- foe andréw e zuckerman manager employee_plans technical group
